DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Acknowledgment is made that claims 1, 4-8, 10-14, 16 are amended.  Claims 2, 3 and 9 are cancelled.  Claims 1, 4-8, 10-20 are pending in the instant application.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 10/27/2021 have been fully considered.

Claim Interpretation
Claims 1-7, 9-11 and 12 are interpreted under 35 U.S.C. 112(f).  The claims have been amended, therefore, the interpretation is no longer applied.

Claim Rejections under 35 U.S.C. 103

 
Claim 1 has been amended with the following features:
“A communication device, comprising 
a memory and a processor, wherein a computer program is stored in the memory, and the processor is configured to run the computer program to:
determine, when a network is constructed or a topology of a network changes, a
center node of the network, wherein the center node is a communication device,
except for the current communication device, in the network:
receive a cooperative node confirmation from the center node, wherein
cooperative node confirmation is used for indicating a cooperative node assigned by the center node to the current communication device:
establish and/or release a cooperative relationship with the cooperative node; and 
after the cooperative relationship is established with the cooperative node, perform mutual active state monitor with the cooperative node.” (Emphasis added)

On page 10 of the Remarks, applicant argues that prior art of record fails to teach the amended features recited in the claim.  Applicant’s arguments are persuasive, therefore, a new ground of rejection is made in light of the amendment.


Applicant argues these claims conditionally based on the arguments presented to their parent claim(s).  Applicant’s arguments are persuasive, therefore, a new ground of rejection is made in light of the amendment.

Claim Objections

Claim 1, line 9 recites the limitation “except for the current communication device” there is a lack of antecedent basis for this limitation in the claim.  Appropriate correction is requested.

Claim 8, line 4 recites the limitation “when the active state of the second node …” there is a lack of antecedent basis for this limitation in the claim.  Appropriate correction is requested.  The second node is interpreted as the cooperative node.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7, 8, 10, 14 and 15 are rejected under 35 U.S.C. 103 for being unpatentable by Kim et al. (US 2013/0110931), hereinafter Kim in view of Foley et al. (US 2014/0280920), hereinafter Foley.

As for claim 1, Kim teaches a communication device (Fig. 1; Broadcaster 102; paragraph [0025] describes a broadcaster device), comprising a memory and a processor (Fig. 1, memory 138, processor 136; paragraph [0028] describes the broadcaster includes a processor and a memory), wherein a computer program is stored in the memory (Fig. 1, broadcasting instructions 139; paragraph [0028] describes the memory stores broadcasting instructions), and the processor is configured to run the computer program to (paragraph [0122] describes the processor executes instructions to perform operations): 
determine, when a network is constructed or a topology of a network changes, a center node of the network (paragraph [0037] describes when a network peer joins a peer to peer network, the broadcaster randomly selects an existing network as a parent network peer of the new network peer), wherein the center node is a communication device (paragraph [0025] describes a network peer is an electronic device that communicates network data), except for the current communication device, in the network (Fig. 3 and paragraph [0037] illustrates other network peers A, B, D that is not selected by the broadcaster which construed as a current communication device), 
receive a cooperative node confirmation from the center node (paragraph [0037] describes the broadcaster indicates a parent network peer (C206) identification and the parent network peer sends a communication to the new network peer (F302) indicating 
establish and/or release a cooperative relationship with the cooperative node (paragraph [0038] describes after the new network peer (F302) joining the communication path, the parent network peer (C206) now sends data to the new network peer (F302) and ceases sending data to the child network peer (E210)); after the cooperative relationship is established with the cooperative node, perform communication with the cooperative node (paragraph [0038] describes the new network peer inserts itself into the outgoing communication link from the child network peer (C206) to the parent network peer (E210), as a result the child network peer (C206) now sends data to the new network peer (F302)).
Kim fails to teach wherein communication includes mutual active state monitor.
However, it is well known in the art, to request a node to monitor connectivity status of other nodes, as evidenced by Foley.
Foley discloses wherein communication includes mutual active state monitor (paragraphs [0018]-[0019] describe a monitoring station monitors network connectivity of local network devices and reports update status of connectivity to a centralized server).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Foley for having a  

As for claim 4, the combined system of Kim and Foley teachesKPCHV0058US wherein the processor is configured to run the computer program to (Kim: paragraph [0122] describes the processor executes instructions to perform operations), after the cooperative node confirmation is received  from center node, send a cooperative relationship establishment request to the cooperative node assigned by the center node (Kim: paragraphs [0037]-[0038] describe the broadcaster sends a communication to the new network peer (F302) identifying network peer C 206 as the parent network peer. The new network peer (F302) sends an insertion indication to the parent network peer (C206), and, in response, the parent network peer (C206) sends a communication to the new network peer F 302 identifying network peer E 210 as the current child of the parent network peer (C206).  The new joining network peer inserts itself in the communication path with the child and the parent network peers).  

As for claim 7, Kim teaches all the limitations set forth above except wherein a processor is configured to run a computer program to monitor an active state of a cooperative node according to received active information of the cooperative node.  

Foley discloses wherein a processor is configured to run a computer program to monitor an active state of a cooperative node according to received active information of a cooperative node (paragraph [0018] describes the monitoring station comprises a central processing unit and a data storage device; paragraphs [0021] and [0023] describe the monitoring device uses standard ping to monitor connectivity status of the local network devices and reports local area network devices’ statuses back to the central server at timed intervals).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Foley for having a  client to monitor status of local network devices. The teachings of Foley, when implemented in the Kim system, will allow one of ordinary skill in the art to delegate monitoring tasks to a monitoring device. One of ordinary skill in the art would be motivated to utilize the teachings of Foley in the Kim system in order to obtain monitoring information from a single source instead of communicate with every device to obtain their availability status.

As for claim 8, Kim teaches all the limitations set forth above except wherein a processor is configured to run a computer program to when an active state of a second node indicates that a cooperative node is offline, transmit a notification message configured to indicate that the cooperative node has been offline to a center node.

Foley discloses
wherein a processor is configured to run a computer program to when an active state of a second node indicates that a cooperative node is offline, transmit a notification message configured to indicate that the cooperative node has been offline to a center node (paragraph [0018] describes the monitoring station comprises a central processing unit and a data storage device; paragraphs [0023]-[0024] describe the monitoring station detects a local network device “offline” status and reports the status to the central server).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Foley for having a  client to monitor status of local network devices. The teachings of Foley, when implemented in the Kim system, will allow one of ordinary skill in the art to delegate monitoring tasks to a monitoring device. One of ordinary skill in the art would be motivated to utilize the teachings of Foley in the Kim system in order to obtain monitoring information from a single source instead of communicate with every device to obtain their availability status.

As for claim 10, the combined system of Kim and Foley teaches wherein the processor is further configured to run the computer program to implement cooperative devices management and cooperative data management over the communication device (Kim: paragraph [0122] describes the processor executes 

As for claim 14, the combined system of Kim and Foley teaches receiving, by a first node, a cooperative node confirmation from a center node (Kim: paragraph [0037] describes the broadcaster indicates a parent network peer (C206) identification and the parent network peer sends a communication to the new network peer (F302) indicating another network peer (E210) as its current child), the cooperative node confirmation being used for indicating a cooperative node assigned by the center node to the current communication device (Kim: paragraph [0037] describes the parent network peer (C206) sends a communication indicating its child network peer (E210) to the new network peer (F302)); and
 establishing and/or releasing, by the first node, a cooperative relationship with a second node according to the cooperative node confirmation (Kim: paragraph [0038] describes after the new network peer (F302) joining the communication path, the network peer (C206) now sends data to the new network peer (F302) and ceases sending data to the network peer (E210)), where the second node is the cooperative node (Kim: paragraph [0037] describes the node (E210) is the child node of the newly selected parent node (C206)).


establishing, by the second node, a cooperative relationship with the first node according to the cooperative relationship establishment request (Kim: paragraph [0038] describes after the join node joins the communication path, the child node now sends data to the join node). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0110931) in view of Foley (US 2006/0224687) further in view of Nahidipour (US 2013/0007178).
 
As for claim 5, the combined system of Kim and Foley teaches wherein the processor is configured to run the computer program to (Kim: paragraph [0122] describes the processor executes instructions to perform operations), after a cooperative relationship establishment request sent by the cooperative node is received, perform operation (Kim: paragraph [0028] describes the processor; paragraph [0038] describes after the new network peer joins the communication path, the child 
The combined system of Kim and Foley fails to teach wherein an operation includes determine that a local resource meets a service requirement of a cooperative node, assign a resource to the cooperative node and confirm to establish a cooperative relationship with the cooperative node.  
However, it is well known in the art, to have a master device checked resources availability of a slave device, as evidenced by Nahidipour.
Nahidipour discloses 
wherein an operation includes determine that a local resource meets a service requirement of a cooperative node, assign a resource to the cooperative node and confirm to establish a cooperative relationship with the cooperative node (paragraph [0044] describes a master/slave device controller which construed as the device having a confirmation unit to perform operations; paragraph [0035]-[0037] and [0039] describe when there is a request for a service, a master device takes an inventory of the features and resources that are necessary for providing the service, and assesses its own resources.  If the resources and features contained in the master device are not sufficient, then the master device engages a slave device to provide additional features and resources that are necessary to perform the service, either the master and the slave nodes can initiate the engagement between the devices, both are configured to operate in discovery and advertise modes, respectively. Note by engaging with the 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nahidipour for engaging between a master device and a slave device. The teachings of Nahidipour, when implemented in the Kim and Foley system, will allow one of ordinary skill in the art to generate resources to perform a particular service. One of ordinary skill in the art would be motivated to utilize the teachings of Nahidipour in the Kim and Foley system in order to ensure that a cluster of devices including a master device and a plurality of slave devices generate enough resources and features to perform a service.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0110931) and Foley (US 2006/0224687) in view of Nahidipour (US 2013/0007178) further in view of Yao et al. (US 2010/0074144), hereinafter Yao.

As for claim 6, the combined system of Kim, Foley and Nahidipour teaches all the limitations set forth above except wherein a processor is configured to run a computer program to:
 when cooperative node reselection is performed or a connection is cut off, locally release a related resource of a cooperative node and confirm to release a cooperative relationship with the cooperative node.
However, it is well known in the art, to calculate resources for a node that separates from a master node, as evidenced by Yao.

when cooperative node reselection is performed or a connection is cut off, locally release a related resource of a cooperative node and confirm to release a cooperative relationship with the cooperative node (paragraph [0048] describes when a deleted node exists an anycast group, the master node releases the resource related to the deleted node and also deletes anycast configuration information i.e. address information related to the deleted node in it and updates the number of the anycast group members).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Yao for releasing resources when a node leaving a group. The teachings of Yao, when implemented in the Kim, Foley and Nahidipour system, will allow one of ordinary skill in the art to manage resources among a plurality of nodes of a network. One of ordinary skill in the art would be motivated to utilize the teachings of Yao in the Kim, Foley and Nahidipour system in order to effectively maintain resource fairness for each node in a cluster of nodes.

Claim 11 is rejected under 35 U.S.C. 103 for being unpatentable by Kim (US 2013/0110931) in view of Foley (US 2014/0280920) further in view of Mastuzewski et al. (US 2010/0315945), hereinafter Matuszewski.


Kim fails to teach
after a cooperative relationship is established with a cooperative node, receive backup data sent by the cooperative node according to a preset period, delete locally stored backup data beyond a local storage capacity and, after the cooperative relationship is released, upload the backup data of the cooperative node to the data platform.  
However, it is well known in the art, to issue tokens to devices to gain access to a server, as evidenced by Mastuzewski.
Mastuzewski discloses
after a communication device is started, initiate a first connection establishment request to a data platform (paragraph [0024] describes a user of a provisioning device logs into an application executed at the provisioning device to connect to a server), receive a connection confirmation returned by the data platform after the communication device passes authentication and verification (paragraph [0024] describes the server authenticates the provisioning device and issues an unrestricted token to the provisioning device upon successful authentication), receive a second connection establishment request sent by a terminal after receiving the access information (paragraph [0024] describes tokens are issued to IoT devices via the provisioning 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Mastuzewski for providing tokens to devices. The teachings of Mastuzewski, when implemented in the Kim and Foley system, will allow one of ordinary skill in the art grant access permission to a device. One of ordinary skill in the art would be motivated to utilize the teachings of Matuszewski in the Kim and Foley system in order to ensure that on legitimate devices are authorized to gain access to a server.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0110931) and Foley (US 2006/0224687) in view of Mastuzewski (US  2010/0315945) further in view of Cariou (US 2018/0352397) and further in view of Lawson et al. (US 2013/0212214), hereinafter Lawson.

As for claim 12, the combined system of Kim, Foley and Mastuzewski teaches all the limitations set forth above except wherein the processor is configured to run the computer program to management module comprises:

However, it is well known in the art, to upload data to an access point, as evidenced by Cariou.
Cariou discloses wherein the processor is configured to run the computer program to management module comprises:
after a cooperative relationship is established with a cooperative node, receive backup data sent by the cooperative node according to a preset period (paragraphs [0031], [0034] and [0037]-[0038] describe a station connects to the access point after negotiating a term for service period with the access point, the station uploads its collected data). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Cariou for uploading data to an access point. The teachings of Cariou, when implemented in the Kim, Foley and Mastuzewski system, will allow one of ordinary skill in the art to register content of a device. One of ordinary skill in the art would be motivated to utilize the teachings of Cariou in the Kim, Foley and Mastuzewski system in order to prepare to offer services of a station at a specific service period.
The combined system of Kim, Foley, Mastuzewski and Cariou fails to teach delete locally stored backup data beyond a local storage capacity and, after a cooperative relationship is released, upload a backup data of a second node to a data 
However, it is well known in the art, to upload data collected by devices to a cloud platform, as evidenced by Lawson.
Lawson discloses delete locally stored backup data beyond a local storage capacity  (paragraph [0086] describes data are removed from the gateway’s local storage when the maximum amount of storage space is reached) and, after a cooperative relationship is released, upload a backup data of a second node to a data platform (paragraphs [0048]-[0049] and [0051] describe the gateway’s device interface component collects data from controller tags identified in a configuration file by periodically polling the tags over a network and retrieve the data and passes the data to cloud platform).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Lawson for pushing collected data to a cloud platform. The teachings of Lawson, when implemented in the Kim, Foley, Mastuzewski and Cariou system, will allow one of ordinary skill in the art to process vast amount of industrial data collected from multiple controllers. One of ordinary skill in the art would be motivated to utilize the teachings of Lawson in the Kim, Foley, Mastuzewski and Cariou system in order to transform data collected from devices into a refined set of data prior to pushing the data to a cloud platform for storage, and facilitate meaningful analysis of the data (Lawson: paragraph [0009]).


after a connection is established with a data platform, start a data uploading timer, when the data uploading timer expires, upload presently stored data information collected by a terminal to the data platform, send an instruction configured to request for deleting the locally stored backup data of the communication device to the second node, restart the data uploading timer and, after a connection is established with the terminal, cache data information collected and periodically reported by the terminal.
However, it is well known in the art, to upload data collected by devices to a cloud platform, as evidenced by Lawson.
Lawson discloses wherein a processor is configured to run a computer program to:
after a connection is established with a data platform, start a data uploading timer, when the data uploading timer expires, upload presently stored data information collected by the terminal to the data platform (paragraph [0091] describes the cloud-based application sends instructions to changes the gateway’s upload frequency), send an instruction configured to request for deleting the locally stored backup data of the communication device to the second node (paragraph [0086] describes the gateway uses the configuration file to erase data from its local storage), restart the data uploading timer and, after a connection is established with the terminal, cache data information collected and periodically reported by the terminal (paragraph [0091] describes the upload frequency of the cloud gateway can be dynamically controlled, the 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Lawson for pushing collected data to a cloud platform. The teachings of Lawson, when implemented in the Kim, Foley, Mastuzewski and Cariou system, will allow one of ordinary skill in the art to process vast amount of industrial data collected from multiple controllers. One of ordinary skill in the art would be motivated to utilize the teachings of Lawson in the Kim, Foley, Mastuzewski and Cariou system in order to transform data collected from devices into a refined set of data prior to pushing the data to a cloud platform for storage, and facilitate meaningful analysis of the data (Lawson: paragraph [0009]).

Claims 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0110931) in view of Foley (US 2006/0224687) further in view of Takahashi (US 2020/0008048).

As for claim 16, the combined system of Kim and Foley teaches all the limitations set forth above except determining, by a third node, that the third node is a center node of a network, a network comprising a first node, a second node and the third node;
selecting, by the third node, the second node as a cooperative node of the first node; and

However, it is well known in the art, to pair with a device in response to a request, as evidenced by Takahashi.
Takahashi teaches 
determining, by a third node, that the third node is a center node of a network (paragraph [0076] describes a communication device serves as a master device), a network comprising a first node, a second node and the third node (paragraph [0039] describes a group of devices comprising a master device and slave devices);
selecting, by the third node, the second node as a cooperative node of the first node (paragraphs [0076]-[0078] describe the device that functions as a master device generates a group list and transmits it to a slave device which performs pairing process using the group list); and 
sending, by the third node, a first cooperative node confirmation to the first node (paragraphs [0077]-[0078] describe the group list is transmitted and received by a slave device), the first cooperative node confirmation being used for indicating the cooperative node assigned by the third node to the first node (paragraph [0078] describes the group list enables a device and another device to communicate i.e. pairing to each other).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Takahashi for performing a pairing process. The teachings of Takahashi, when implemented in the Kim and Foley system, will allow one of ordinary skill in the art to form a group of 

As for claim 18, the combined system of Kim and Foley teaches all the limitations set forth above except a non-transitory computer-readable storage medium, in which a computer program is stored, , the computer program being configured to run to execute the methods as claimed in claim 14.
However, it is well known in the art, to implement a computer system to perform operations, as evidenced by Takahashi.
Takahashi discloses a non-transitory computer-readable storage medium, in which a computer program is stored (Fig. 1B, memory unit 22; paragraphs [0081]-[0084] describe a memory unit that stores programs to realize operations), the computer program being configured to run to execute the methods as claimed in claim 14 (paragraphs [0076]-[0078] describe operations performed by the device that executes the program).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Takahashi for implementing a computer system. The teachings of Takahashi, when implemented in the Kim and Foley system, will allow one of ordinary skill in the art to form a group of devices that participate in a collaborative operation. One of ordinary skill in the art would be motivated to utilize the teachings of Takahashi in the Kim and Foley system in order 

As for claim 19, the combined system of Kim and Foley teaches all the limitations set forth above except an electronic device, comprising a memory and a processor, wherein a computer program is stored in the memory; and the processor is configured to run the computer program to execute the methods as claimed in claims 14.
However, it is well known in the art, to implement a computer system to perform operations, as evidenced by Takahashi.
Takahashi discloses an electronic device (Fig. 1A; paragraph [0066] describes a communication device), comprising a memory and a processor (paragraph [0070] describes a control unit and a memory unit), wherein a computer program is stored in the memory (paragraph [0082] describes the memory unit stores programs for realizing functions); and the processor is configured to run the computer program to execute the methods as claimed in claims 14 (paragraphs [0076]-[0078] describe operations performed by the device that executes the program).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Takahashi for implementing a computer system. The teachings of Takahashi, when implemented in the Kim and Foley system, will allow one of ordinary skill in the art to form a group of devices that participate in a collaborative operation. One of ordinary skill in the art would be motivated to utilize the teachings of Takahashi in the Kim and Foley system in order 

As for claim 20, the combined system of Kim and Foley teaches all the limitations set forth above except a non-transitory computer-readable storage medium, in which a computer program is stored, the computer program being configured to run to execute the methods as claimed in claim 15.
However, it is well known in the art, to implement a computer system to perform operations, as evidenced by Takahashi.
Takahashi discloses a non-transitory computer-readable storage medium, in which a computer program is stored (paragraph [0082] describes a memory unit stores programs), the computer program being configured to run to execute the methods as claimed in claim 15 (paragraphs [0149]-[0152] and [0154] describe operations).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Takahashi for implementing a computer system. The teachings of Takahashi, when implemented in the Kim and Foley system, will allow one of ordinary skill in the art to form a group of devices that participate in a collaborative operation. One of ordinary skill in the art would be motivated to utilize the teachings of Takahashi in the Kim and Foley system in order to facilitate a pairing operation among a group of devices to create a communication group (Takahashi: paragraph [0017]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0110931) in view of Foley (US 2006/0224687) further in view of Lawson (US 2013/0212214).

As for claim 17, the combined system of Kim and Foley teaches all the limitations set forth above except
establishing, by a fourth node, a connection with a data platform;
after a connection is established with a data platform, establishing, by the fourth node, a connection with a terminal; and
by the fourth node, acquiring data information collected by the terminal, locally caching the data information and sending the data information to the data platform.
However, it is well known in the art, to collect data from a device and transmit the collected data, as evidenced by Lawson.
Lawson discloses 
establishing, by a fourth node, a connection with a data platform (paragraphs [0046] and [0048] describe a gateway’s configuration file includes a cloud URL which identifies the address of a cloud platform to which the gateway sends data);
after a connection is established with a data platform, establishing, by the fourth node, a connection with a terminal (paragraphs [0045]-[0046] describe the gateway is instructed to which data to collect from a device); and
by the fourth node, acquiring data information collected by the terminal, locally caching the data information and sending the data information to the data platform (paragraph [0048] describes the configuration information includes information identifies 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Lawson for collecting data for a cloud platform. The teachings of Lawson, when implemented in the Kim and Foley system, will allow one of ordinary skill in the art to process vast amount of industrial data collected from multiple controllers. One of ordinary skill in the art would be motivated to utilize the teachings of Lawson in the Kim and Foley system in order to transform data collected from devices into a refined set of data prior to pushing the data to a cloud platform for storage, and facilitate meaningful analysis of the data (Lawson: paragraph [0009]).

Conclusions

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Popkin et al. (US 2006/0224687) teach method for offline cooperative file distribution using cache nodes
Spivak et al. (US 2019/0238417) teach creating and managing aggregation service hierarchies
Metzger et al. (US 2021/0184764) teach satellite edge networks


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459